DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 5/20/2021, is acknowledged. Claim 1 is amended. Claims 4 – 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2020. Claims 1 – 3 and 12 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4781836 (“Azuma”; English machine translation, of record, cited herein) in view of WO 2015/080242 (“Hayashi”; citing US 2017/0029914 as English translation) and WO 2017/033222 (“Okamoto”; US 2018/0237881 cited herein as English translation; usable as prior art due to filing date of 8/21/2015).
Regarding claim 1, Azuma teaches a high-strength galvanized steel sheet ([0001]) comprising: a steel sheet including: a composition ([0028]-[0041]) that is compared to the composition of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
Further, Azuma teaches that the steel sheet additionally comprises a coated layer arranged on the steel sheet ([0046] – “plated steel sheet”). In an example, Azuma teaches that the weight of the coated layer is about 50 g/m2 per side ([0072]). This coating weight falls within the claimed range of 20-120 g/m2 per side.
Further, Azuma teaches that the steel sheet has a maximum tensile strength of 980 MPa or more ([0053], L 2-3; [0080], L 2). The Examiner asserts that this tensile strength falls within the claimed range of 950 MPa or more of the instant claim.
Regarding the yield ratio of the steel sheet, Azuma provides an example of a hot-dip galvanized steel sheet, E-5, having a composition which falls within the claimed ranges (see Table 1) and a microstructure consisting of bainite and martensite (see Table 3: 母材の組織 = microstructure; ベイナイト = bainite; マルテンサイト = martensite). Steel sheet E-5 has a tensile strength of 1257 MPa and a yield strength of 1022 MPa (see Table 6). Thus, the yield ratio of E-5 is (1022 MPa)/(1257 MPa) x 100% = 81.3%. Thus, Azuma teaches examples of hot-dip galvanized steel sheets having a yield ratio that falls within the claimed range of the instant claim (65% or more).
Moreover, although Azuma does not explicitly teach that the steel sheet is a “high-yield-ratio” steel sheet as is claimed, an ordinarily skilled artisan would expect that the steel sheet taught by Azuma would possess the same structural qualities that “high-yield-ratio” imparts onto the instant claim, as Azuma teaches steel sheets having yield ratios that fall within the claimed range of the instant claim.
Azuma does not explicitly teach that the coated layer has a Mn content of 0.05 g/m2 or less. 

Azuma teaches that before coating, the steel sheet is pickled, thereby removing surface oxides from the sheet ([0061], L 3-5). Azuma teaches that this step improves plating properties of the steel sheet ([0061], L 3-5). Moreover, Azuma teaches that the formation of oxides on the surface layer of the steel sheet is suppressed to improve the chemical conversion property and the wettability of hot-dip plating and the alloy ([0028], L 5-7).
The Examiner asserts that both Azuma and the instant application aim to reduce or eliminate surface oxides on the steel sheet prior to coating, as both identify that the presence of surface oxides degrades adhesion/plating properties of the steel sheet. Thus, an ordinarily skilled artisan would expect that the steel sheet taught by Azuma would possess a Mn content in the coated layer that would either fall within the claimed range of the instant claim or obviate it due to an encompassing or overlapping range.
Azuma does not explicitly teach that the steel sheet has a metallographic structure containing, by area percentage, 20% or less of ferrite, 40% or more in total of bainite and tempered martensite, and 20% or more and 60% or less of as-quenched martensite. The Examiner notes that Azuma is general in the disclosure of a metallographic structure, teaching that bainite, martensite, or retained austenite are used alone, but may alternatively be used in a composite (i.e. a multi-phase metallographic structure) ([0053], L 1-4).

Hayashi teaches a steel sheet component to be used, for example, as an automobile component ([0001]). Hayashi teaches that the steel sheet has a metallographic structure including ferrite, at least one of tempered martensite or tempered bainite, and martensite, wherein an area rate of ferrite is from 5% to 50% ([0065]), a total area rate of tempered martensite and tempered bainite is from 20% to 70% ([0069]), an area rate of martensite is from 25% to 75% ([0071]), a total area rate of ferrite, tempered martensite, tempered bainite and martensite is 90% or more ([0074]), and the metallographic structure contains no retained austenite ([0063], L 7-8; [0077], L 8). Further, Hayashi teaches that this metallographic structure achieves desired bendability and ductility ([0066], L 1-2; [0070], L 1-2 & 5-7) and high tensile strength ([0072], L 2-6).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hayashi into Azuma and provide the steel sheet with a metallographic structure including ferrite, at least one of tempered martensite or tempered bainite, and martensite, wherein an area rate of ferrite is from 5% to 50%, a total area rate of tempered martensite and tempered bainite is from 20% to 70%, an area rate of martensite is from 25% to 75%, a total area rate of ferrite, tempered martensite, tempered bainite and martensite is 90% or more, and no retained austenite is present. Such a metallographic structure may achieve enhanced bendability and ductility, while also achieving high strength.
prima facie case of obviousness exists (MPEP 2144.05 I).
Neither Azuma nor Hayashi explicitly teach that the bainite within the metallographic structure has an average grain size of 6.0 microns or less.
Okamoto teaches a steel sheet suitable for an automobile member ([0001]). Okamoto teaches that the average grain diameter of the bainite within the steel sheet is 5 microns or less (Abstract; [0037]). Further, Okamoto teaches that this small grain size of the bainite improves the yield strength of the steel sheet ([0014]), resulting in a steel sheet with sufficient crashworthiness to be used in automotive applications ([0091]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Okamoto into Azuma and the bainite of the steel sheet with an average grain diameter of 5 microns or less. Such a small average grain diameter improves the yield strength of the steel sheet, resulting in sufficient crashworthiness to be used in an automotive application.
Regarding claim 2, Azuma teaches a high-strength galvanized steel sheet ([0001]) comprising: a steel sheet including: a composition ([0028]-[0041]) that is compared to the composition of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma at least overlaps with that of the instant claim for each claimed constituent element.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4781836 (“Azuma”; English machine translation, of record, cited herein) in view of WO 2015/080242 (“Hayashi”; citing US 2017/0029914 as English translation) and WO 2017/033222 (“Okamoto”; US 2018/0237881 cited herein as English translation; usable as prior art due to filing date of 8/21/2015) as applied to claims 1 and 2, respectively, and further in view of US 2004/0055667 (“Takada”; of record).
3 and 12, Azuma does not explicitly teach that the composition of the steel sheet contains 0.001-0.05 mass% Sb.
Takada teaches a high strength hot-dip galvanized steel sheet ([0002]). Takada teaches that the steel sheet may contain 0.005-1.0 wt% in total of at least one member selected from Sb, Bi, and Se ([0062], L 1-3). Moreover, Takada teaches that the addition of Sb improves the wettability and the plating adhesion of the steel sheet by hot-dip galvanizing, resulting in steel sheets having excellent suitability for coating and formability ([0059]), as well as that Sb is likely to cause surface segregation and thus is enriched in the surface layer of the steel sheet, suppressing the formation of oxides of silicon and aluminum, thus preventing the deterioration of plating adhesion even in the case of high-silicon and/or high-aluminum steel ([0062], L 3-8).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Takada into Azuma and provide the steel sheet with 0.005-1.0 wt% Sb. The addition of Sb improves the wettability and the plating adhesion of the steel sheet by hot-dip galvanizing, resulting in steel sheets having excellent suitability for coating and formability, and Sb is likely to cause surface segregation and thus is enriched in the surface layer of the steel sheet, suppressing the formation of oxides of silicon and aluminum, thus preventing the deterioration of plating adhesion even in the case of high-silicon and/or high-aluminum steel.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma in view of Hayashi, Okamoto, and Takada at least overlaps with that of the instant claim for each claimed constituent element, including Sb (0.005-1.0 wt% Sb vs 0.001-0.05 mass% Sb).


Response to Arguments
Applicant’s remarks filed 5/20/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments made to independent claim 1 distinguish the instant claims over the prior art of record, as they now recite a closed metallographic structure which does not permit any explicitly recited phases. The Examiner finds Applicant’s argument persuasive, and as such, the previous prior art rejections under 35 USC 103 have been withdrawn. However, upon further search and consideration, new grounds of rejection have been presented, incorporating the newly cited Hayashi reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735